AO 2458 (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                              FILED
                                     UNITED STATES DISTRICT COUR                                                   DEC 1 7 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK, U.S. DISTRICT COURT
                                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                                                                            DEPUTY
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                v.
               RUTILIO LOPEZ CHAVEZ (1)                                 Case Number:        l 7CR3969-W

                                                                     Timothy Garrison, Federal Defenders Inc
                                                                     Defendant's Attorney
REGISTRATION NO.                65224298
o-
THE DEFENDANT:
fZJ   Was found in violation based on his conviction        in case 18CR3407-W

0     was found guilty in violation of allegation(s) No.
                                                           ~~~~~~~~~~~~~
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            1                      nv I, Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     December 17 2018
                                                                     Date of Imposition of Sent nee
                                                                                                       /i
                                                                     HON. Thomas J. W         y   an
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                       17CR3969-W
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                RUTlLIO LOPEZ CHAVEZ (I)                                                 Judgment - Page 2of2
CASE NUMBER:              17CR3969-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Five ( 5) Months and One Day to run consecutive to sentence imposed in case 18CR3407-W




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:
       That the defendant serve his custodial sentence in a western region facility that will tend to his medical
       needs.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       .D    as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          17CR3969-W
